OPINION
WOODLEY, Presiding Judge.
The offense is robbery; the punishment, enhanced under Art. 62, Vernon’s Ann.P.C. by a prior conviction for felony theft, life.
Trial was before a jury on a plea of not guilty.
The sole defense was insanity. A plea of present insanity, or competency to stand trial, had been resolved against appellant in a preliminary trial in another robbery case against appellant.
The record on appeal was approved on May 28, 1969, and due notice given.
No brief was filed in the trial court as required by Art. 40.09, Sec. 9, Vernon’s Ann.C.C.P.
There is no showing of indigency.
The right of appellant to trial on the issue of insanity while the appeal is pending is not foreclosed. Art. 46.02(4) V.A.C. C.P.
The judgment is affirmed.